DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Application
Acknowledgement of preliminary amendment to specification adding section entitled Cross Reference to Related Application dated 27 November, 2019.
 Domestic Benefit
Present application 16/617,513 filed 11/27/2019 is a national stage entry of PCT/CN2019/102244 with international filing date of 08/23/2019. 
Foreign Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f). Copies of the certified copies of the priority documents (i.e., patent application number 201910686449.0, filed in China on 07/29/2019) have been received in this National Stage application from the International Bureau (PCT Rule 17.2(a)) on 11/27/2019.



Information Disclosure Statement
The information disclosure statement submitted on 05/25/2020 was filed before first Office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
-- COMBINED DISPLAY PANEL WITH OVERLAPPING SUB-SCREENS--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN108364973A to Gao.
	
    PNG
    media_image1.png
    448
    970
    media_image1.png
    Greyscale

Regarding independent claim 1, Gao teaches a combined display panel (i.e., as defined by elements below) comprising a first sub-screen 30 (“3rd substrate”; Figure 1, defined as transparent) and a second sub-screen 20 (“2nd substrate”; Figure 1, defined as transparent); 
wherein the first sub-screen 30 comprises a first display surface (i.e., as labeled in Examiner Annotated Figure 1) and a second display surface (i.e., as labeled in Examiner Annotated Figure 1) disposed on a back of the first display surface (i.e., second display surface on opposite side of first display surface as labeled in Examined Annotated Figure 1), the first display surface (i.e., as labeled in Examiner Annotated Figure 1) comprises a plurality of first sub-pixels (i.e., as per Figure 1 there is blue pixel number 32. As per title and explanation in specification it appears that there are many pixel units to make-up display screen, therefore many blue pixels. Further, these are defined in specification as sub-pixels), and the second display surface (i.e., as labeled in Examiner Annotated Figure 1) comprises a plurality of second sub-pixels (i.e., as per Figure 1 there is red pixel number 12. As per title and explanation in specification it appears that there are many pixel units to make-up display screen therefore many red pixels. Further, these are defined in specification as sub-pixels. Last, given the broadest reasonable interpretation – sub-pixel 12 is attached to the backside of number 30 via “glue” as mentioned in specification and number 13); 
wherein the second sub-screen 20 comprises a plurality of third sub-pixels (i.e., as per Figure 1 there is green pixel number 22. As per title and explanation in specification it appears that there are many pixel units to make-up display screen therefore many green pixels. Further, these are defined in specification as sub-pixels); 

Regarding dependent claim 2, Gao teaches wherein the plurality of first sub-pixels 32, second sub-pixels 12, and third sub-pixels 22 have same shapes and areas (i.e., given the broadest reasonable interpretation – all sub-pixels 32 appear to have same shapes and areas, all sub-pixels 12 appear to have same shapes and areas, all sub-pixels 22 appear to have same shapes and areas. Also, from a different viewpoint, it appears that sub-pixels 12 and 22 have same shapes and areas).
Regarding dependent claim 11, Gao teaches a plurality of support columns (i.e., given the broadest reasonable interpretation – given Figure 1  numbers 13 and 23 appear to as columns between horizontally adjacent pixel units and also vertically between 30 and 20) between the first sub-screen 30 and the second sub-screen 20.
Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Dependent claim 3 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements of claim 3, wherein the first sub-screen is a two-way illuminated display screen, and the first display surface and the second display surface are respectively disposed on two light emitting surfaces of the first sub-screen.
Dependent claims 4-5 contain allowable subject matter, because they depend on the allowable subject matter of claim 3. 
Dependent claim 6 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements of claim 6, wherein the second sub-screen is a single-sided illuminated display screen, and a light-emitting surface of the second sub-screen is disposed toward the first sub-screen.
Dependent claims 7-10 contain allowable subject matter, because they depend on the allowable subject matter of claim 6. 

Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Dependent claim 12 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements of claim 12, wherein a material forming the plurality of support columns is a white material or a transparent material, and surfaces of the support columns have a diffuse reflection structure.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
19 November 2021
/John P. Dulka/Primary Examiner, Art Unit 2895